DECISION
The application of the above-named defendant for a review of the sentence of thirty-five years, imposed on March 25, 1968, was fully ■ heard and after a careful consideration of the entire matter it is' decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the defendant was convicted of second degree murder (shooting woman companion with a .32 automatic) punishable by not less than 10 years imprisonment with no limit. While the sentence imposed might have been less, it could also have been much greater under the statute. As we have said before in State, v. Brecht decided this day, “The sentencing problem does not yield to exact analysis. It deals with human beings with differing qualities, and is still the product essentially of a process requiring analytical skill, competence and judgment of human wisdom.” State v. Johnson, 158 A2d 746, (Conn.). Since the-presumption is that the sentencing judge was correct in his assessment of the situation (State v. Brecht decided this day), we are unable to say from anything presented to us in this case that the imposed sentence of 35 years with defendant presently eligible for parole consideration in September, 1974, was not proper, reasonable, and sufficiently lenient, the crime and the sentencing goals kept in mind.
Any contention of defendant that the killing was an accident, or that he was otherwise not guilty of the crime for which he was sentenced is not within the power of this Court to considers. Its-power is limited to, “* * * review the judgment so far as it relates to the sentence imposed * * *.” Section 95-2503, R.C.M. 1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.